Exhibit 10.23

 

CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS HAVE BEEN OMITTED AND HAVE
BEEN FILED SEPARATELY WITH THE COMMISSION.

 

DNA DREAMFIELDS COMPANY, LLC

AMENDMENT No. 2

TO

OPERATING AGREEMENT

 

THIS SECOND AMENDMENT TO OPERATING AGREEMENT (the “Amendment”) is entered into
between and among B-New, LLC, an Ohio limited liability company (“BNEW”),
TechCom Group, LLC, a Florida limited liability company (“TechCom”), Buhler,
Inc., a Minnesota corporation (“Buhler”), and Dakota Growers Pasta Company,
Inc., a North Dakota corporation (“Dakota”) (BNEW, TechCom, Buhler and Dakota
may be referred to herein as a “Member” and collectively as the “Members”).

 

RECITALS

 

WHEREAS, the Members entered into an Operating Agreement as of  October 31,
2003, and entered into a first amendment of the Operating Agreement effective
February 9, 2004 (collectively, the “Agreement”).

 

WHEREAS, the Members are all of the members of DNA Dreamfields Company, LLC, an
Ohio limited liability company (the “Company”), as of the date hereof; and

 

WHEREAS, the Members desire to amend certain provisions of the Agreement
relating to initial capital contributions and allocation of deductions and
losses among the Members and to clarify the intended scope of Member liability;

 

WHEREAS, the Members further desire that the amendments be applied both
prospectively and retroactively, as if such amendment had been included in the
Agreement as originally adopted by the Members.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.             Amendment.  The Members hereby agree that the following
provisions of the Agreement shall be amended in their entirety and replaced by
the applicable provisions set forth below.  All other terms, conditions, and
provisions of the Agreement shall continue in full force and effect.  The
Members further agree that the amendment contained in this Amendment shall be
effective between and among the partners as of the date of formation of the
Company;  the Members further agree that the books and records of the Company
shall reflect the impact of such amendment.

 

--------------------------------------------------------------------------------


 

2.             Allocations; Distributions.  Sections 3(E)(i) and (ii) of the
Agreement, governing the allocation of profits and losses, shall be amended by
the deletion of current Sections 3(E)(i) and (ii) and the insertion of the
following provision:

 

(E)           Allocations.

 

(i)            After giving effect to the special allocation provisions hereof,
and except as set forth in subsection (ii) below, profits and losses shall be
allocated among the Members in proportion to their respective Units.

 

(ii)           Notwithstanding anything contained herein, any gain on sale of
the Brand shall be allocated as necessary so that after reducing the Members’
respective Section 704 capital accounts by any distribution made or to be made
pursuant to Section 3(F)(ii), and after then allocating such gain, the Members’
respective Section 704 capital account balances are in proportion to their
respective Units.

 

3.             Special Allocation of Start-up Amortization.  Section
3(E)(iii)(h) of the Operating Agreement shall be deleted in its entirety and 
shall have no further force and effect.

 

4.             Capital Contributions.  Section 2(A) of the Agreement, governing
initial capital contributions shall be amended by deletion of the current
Section 2(A) and inserting of the following provision:

 

(A)          Initial Contributions.

 

(i)            Each Member has on or before the date hereof contributed to the
capital of the Company the cash listed on Exhibit A, and has been issued the
number of membership units (“Units”) in the Company listed on Exhibit A.

 

(ii)           Buhler shall contribute, when and as needed, additional funds as
provided for in the schedule attached hereto as Exhibit B to the Company to pay
for the development of science, proof of principle, clinical studies and
credential/claims development necessary to implement the Company’s business
plan.  Such contributions shall be made by the payment by Buhler to the Company
of applicable invoices submitted by vendors of the Company, including invoices
for the management fees provided under section 6(E)(i) and/or (ii) below, and
applicable internal costs incurred by Buhler and accounted for by Buhler to the
Board of Managers.  Buhler hereby assigns and conveys all of its rights, title
and interest in and to processing technology specifically developed and applied
for Dreamfields pasta to the Company as a capital contribution at an agreed
value of $***. Such contributions shall be an additional capital contributions
by Buhler without the issuance of any additional Units.

 

--------------------------------------------------------------------------------

*** - Confidential treatment requested.

 

--------------------------------------------------------------------------------


 

(iii)          Dakota shall contribute, when and as needed, additional funds as
provided for in the schedule attached hereto as Exhibit B to the Company to pay
for the development of supply chain, product package development, consumer
research, test market launch and regional roll out, advertising and
merchandising necessary to implement the Company’s business plan.  Such
contributions shall be made by the payment by Dakota to the Company of
applicable invoices submitted by vendors of the Company, including invoices for
the management fees provided under section 6(E)(i) and/or (ii) below, and
applicable internal costs incurred by Dakota and accounted for by Dakota to the
Board of Managers.  Such contribution shall be an additional capital
contribution by Dakota without the issuance of any additional Units.

 

(iv)          B-New hereby assigns and conveys all of its rights, title and
interest in and to the Brand to the Company as a capital contribution having an
agreed value of $***. Such contribution shall be a additional capital
contribution by B-New without the issuance of any additional Units.

 

(v)           TechCom’s grant of the license to the Technology to the Company,
as more particularly described in Section 6(E)(iv), shall be treated as a
capital contribution having an agreed value of $***. Such contribution shall be
an additional capital contribution by TechCom without the issuance of any
additional Units.

 

(vi)          The agreed values of the property contributions of Buhler, B-New
and TechCom when combined with the cash contributions of Dakota and Buhler are
intended to be ***.  In the event the combined cash contributions of Dakota and
Buhler are less than the total amount required by Exhibit B, the agreed value of
the property contributions of Buhler, B-New and TechCom shall be ***.

 

(vii)         Notwithstanding anything contained herein, if and to the extent
the Company incurs legal fees under section 6(E)(iv)(2) of this Agreement, one
or more Members may loan the needed funds to the Company.  Such loan or loans
shall bear interest on the outstanding amount of 8% per annum, and all loaned
funds, and all accrued interest, shall be paid in full prior to any distribution
to the Members of Distributable Cash Flow.

 

5.             Liability of Members.  The first sentence of Section 2(D) of the
Operating Agreement relating to the liability of Members for capital
contributions and loans shall be deleted in its entirety and the intended
liability limitation shall be incorporated into and clarified in the following
new sentence which shall be added at the end of Section 15(A):

 

“Except as otherwise provided in the preceding sentence, notwithstanding
anything contained herein, no Member shall be liable under a judgment, decree,
or order of a court, or in any other manner, for the debts or any other
obligations or liabilities of the Company, nor shall any Member be required to
make any capital contribution or loan to the Company after the date hereof
except as set forth in section 2(A) above, nor shall any Member be required to
restore a deficit balance in its capital accounts or, after its capital
contributions set forth in section 2(A) have been made, to make any additional
contributions, assessments, or payments to the Company.”

 

--------------------------------------------------------------------------------

*** - Confidential treatment requested.

 

--------------------------------------------------------------------------------


 

 

6.             Counterparts.  This Amendment may be executed in counterparts
which taken together shall constitute one instrument, notwithstanding the fact
that all parties have not executed this Amendment on the same date or that all
signatures do not appear on the same copy.

 

7.             Captions.  Captions are included for convenient reference only
and shall not affect the interpretation of any provision of this Agreement.

 

8.             Severability.  The invalidity, illegality, or unenforceability of
any provision of this Amendment shall not affect or impair the validity,
legality, and enforceability of the other provisions hereof or of the Agreement
and the Amendment and the Agreement shall be construed in all respects as if
such invalid or unenforceable provisions were omitted.

 

*   *   *   *   *

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment.

 

 

B-New, LLC

 

 

 

By:

 

/s/ Mike Crowley

 

 

 

 

 

Title:

 

Principal

 

 

 

 

 

Date:

 

October 25, 2004

 

 

 

 

 

 

 

 

 

 

 

 

 

TechCom Group, LLC

 

 

 

By:

 

/s/ Jonathan Anfinsen

 

 

 

 

 

Title:

 

Director

 

 

 

 

 

Date:

 

October 25, 2004

 

 

 

 

 

 

 

 

 

Buhler, Inc.

 

 

 

By:

 

/s/ Beat Haeni / /s/ A. Holenstein

 

 

 

 

 

Title:

 

Corp. Development / Project Mgr

 

 

 

 

 

Date:

 

October 25, 2004

 

 

 

 

 

 

 

 

 

Dakota Growers Pasta Company, Inc.

 

 

 

By:

 

/s/ Tim Dodd

 

 

 

 

 

Title:

 

President/CEO

 

 

 

 

 

Date:

 

October 25, 2004

 

--------------------------------------------------------------------------------

 